(with the concurrence of
Oakley, Ch. J.)
To warrant the examination of the judgment debtor himself, after the execution has been returned, it 'must appear that it was issued to the county in which the debtor resided. But section 249 of the code, (§ 292 Amend. Code,) under which this order was granted, imposes no such condition. The object of an ex-*641animation before the return of tbe execution is the discovery of property upon which it may be levied, and it is therefore properly issued to the county in which such property is expected to be found, and where the agent or trustee of the debtor, who is alleged to have it in possession, is known to reside. The examination must proceed.